department of the treasury internal_revenue_service commerce street dallas texas is dal number release date date 2gend org organization name ‘ex date ull address address org address dear ein tax period ending december identification_number contact telephone number in reply refer to te_ge review staff this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons the org fails to meet the requirement for exemption under sec_501 the organization is not operating exclusively for pleasure recreation and other non-profitable purposes the organization is operating similar to a commercial business gross_receipts generated from non-members and general_public use of the facilities exceeds the limit set forth by public law sec_1 c of the income_tax regulations defines social clubs as clubs organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder or general_public public law provides that social clubs may receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their tax-exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from nonmember use of the club's facilities a recent audit of your organization's activities and forms and 990-t for the period asa result of ended december 20xx the organization does not meet the requirements under sec_501 which requires income from non-member use of the club’s facilities to not exceed percent of their gross_receipts total nonmember income wa sec_36 percent for the tax period ending december 20xx which substantially benefits the general_public and is more like a commercial entity than a non-profit organization based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 c of the internal_revenue_code effective january 20xx you have agreed to the revocation of your c status by the signing of form_6018 on september 20xx ‘you are required to file federal_income_tax returns on form_1120 you have properly provided us form_1120 for tax petiods ending december 20xx and december 20xx and we will submit them for processing ‘you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling the office_of_the_taxpayer_advocate at or by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations not extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vieki l hansen acting director eo examinations government entities org address department of the treasury internal_revenue_service commerce street dallas texas date taxpayer_identification_number form tax_year s ended person to contactd number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary ifyou request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed ifyou do not agree with aur position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service rs decision publication also includes information on your tights as a taxpayer and the rs collection process ityou and appeals do not agree on some or all of the issues after your appeals_conference of if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication for your convenience an envelope is letter catalog nuraber you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues fa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax periad s shown abave file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file retums for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter caalog number thank you for your coaperation enclosures publication publication form_6018 report of examination envelope sincerely marsha a ramirez director eo examinations letter catalog number schedule noor exhibit ‘yeat petiod ended foun 886a ‘name of taxpayer ‘depart of the tasanny rtral ravens sie explanation of items december 20xx org ein legend org organization name issut doss income gross_receipts for the period under examination exceed the limit allowed by public law org continue to qualify for exemption under sec_601 given that its level of nonmember country country xx date facts org org is tax-exempt under sec_501 for the furtherance of it's exempt purpase to provide a social org organization for pleasure recreation and other non-proftable purpases within the meaning of sec_501 of the internal revenue cade org was founded in 18xx for literary purposes mutual improvement and the promotion of social intercourse the org was organized with an educational and sociat mission the org was first created a the first women’s organization in the ‘were incorporated in the district of country on march 19xx and racognized by the service as a social org exempt under section of the cade in october 19xx your specified and primary purposes per your articles of incorporation are to function as a social org which shall be the establishment maintenance and management of a org for literary and educational_purposes mutual improvement and promotion of social intercourse ‘country men were accorded privileges in 19xx you ‘the organization's activities include the operation and maintenance of a facility for org members restaurant hall rentals various programs and events throughout the year your organization has non- member income from hall rental and reciprocal members ‘your organization reported the following sources and amounts of revenue on forms dollar_figure for the period ending december 20xx doxki2 contributions program service revenue membership dues assessments interest on savings rental income ‘gross sales of inventory total nonmember income total income nonmember investment - bic nonmember - aic a o key a c l during the examination for tax_year 20xx your non-member inoome wa sec_25 from gross_receipts and from investment_income ouring the prior examination for tax_year 20xx letter dated february 20xx was provided to your organization the letter advised you of some deficiencies to include limits imposed by public law which states organizations exempt under sec_501 c may lose their exempt status if they form 886-arev department of the trcasury - internal_revenue_service page tarren af ch tren ttenal reeve soni explanation of items fom 686a ‘name of taxpayer org _ein schedule noor exhibit ‘year period ended december 20xx receive gross_receipts from non-member in excess of of total receipts also within thi sec_35 limit no more than of gross_receipts may be derived from non-member use of the orgs facilifies your organization responded with an action plan adopted by the board_of governors which expressed your commitment te monitor and ensure that your non-member receipts were reduced to satisfy public law law sec_501 of code describes organizations such as social clubs organized and operated exclusively for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net eamings of which inuras to benefit of any private shareholder treas reg c -1 b states that a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise by advertisement or otherwise for public patronage of its facilities is prima facie evidenos that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes sec_512 states that the term unrelated business taxable inoome as it applies to social clubs exempt under sec_501 means tha gross_income excluding any exempt_function_income less the deductions income excluding exempt_function_income both computed with the modifications provided in paragraphs and of subsection b sec_512 defines the term exempt_function_income to mean the gross_income from dues fess charges or similar amounts paid_by members of the organization as consideration for providing such members or theit dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business reguiarly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside allowed by this chapter which are directly connected with the production of the gross for a purpose specified in sec_170 or in the case of an organization described in paragraph or of sec_5010 to provide for the payment of life sick accident or other benefit including reasonable cost of administration directly connected with a purpose described in clause i or ii if during the taxable_year an amount which is attributable to income do set_aside is used for a purpose other than that described in clause i or i such amount shall be inchided under subparagraph a in unrelated taxable_income for the taxable_year revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code if income from nonmember sources such as for example prior to its amendment in irc c required that social clubs be operated exclusively for pleasure recreation and other nen-profitable purposes public law amended the exclusi provision to read substantially in order to allow c organizations to receive up to peroent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committes reports for public law senate report no 2d session c b further states it regularly derives a substantial part of its dividends and interest on investments form 886-a cev department of the treasury - internal_revenue_service page daparanen of tangy rene revs re explanation of items sega fam ‘name of taxpayet org ein schedule no or exhibit ‘yeax period ended december 20xx within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross racaipts from a ‘combination of investment_income and receipts from non-members long as the latter do not represent more than percent of total receipts b thus social_club may receive investment_income up to the full percent of its gross_receipts if no income is received from non-members’ use of club facilities c in addition the committee reports state that where club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula revenue procedures sets forth the guidelines fro determining the effect gross_receipts derived from use of social club's facilities by the general_public have on the club's exemption from federal_income_tax under sec_501 c of the intemal revenue cade of revrul_81_69 states that a social_club in determining its unrelated_business_taxable_income under itc a may not deduct losses_incurred on sales of food and beverages in certain situations from its net_investment_income itis also intended that within thi sec_35 percent amount not more than percent of the gross_receipts public law provides that social clubs may receive up to percent of their gross_receipts including investment_income fram sources outside of their membership without losing their tax-exempt status should be derived from nonmember use of club facilities government positioi as a result of our examination of your form_990 for period ending december 20xx we have determined that your organization no longer qualifies as an exempt social org described in the internal_revenue_code sec_501 c your non-member revenue exceeds the percentage allowed by law your total gross_receipts to include investment_income were for tax_year ending december 20xx whereas revproc_71_17 and public law allow a maximum of of non-member income from gross_receipts and a maximum of of investment_income with a total of ‘we propose a revocation of your exempt status under sec_501 of the intemal revenue code effective january 20xx positio taxpayer's the organization agrees with the revocation and completed form_1120 for tax_year ending december 20xx and december 20xx the organization signed form 6018-a on september 20xx the organization declined to have a closing conference conclusion for organizations exempt under irc the term unrelated_business_income encompasses gross_income after first excluding all exempt_function_income exempt_function_income consists essentially of amounts derived from dues fees charges or similar amounts of gross_income and constitutes amounts paid_by members as consideration for providing such members dependents and guests with goods facilities or services in the furtherance of the organization's exempt_purpose the hall rental and any incurred expenses included to the general_public do not constitute exempt_function_income this activity form 886-agon45 page -3- department of the treasury -tnvemal revenue service fom 886a ‘name of taxpayer tdepacinsat of he trea tral rovens sn explanation of items schedule no or exhibit ‘yeat period ended december 20xx org_ein was not made for the purpose of providing such member with the benefits associated with org membership traas reg -1 b states that any organization which engages in business such as making it's social and recreational facilities available to the general_public is nol organized and operated exclusively for pleasure recreation and other non-proftable purposes and is not exempt under sec_601 the organization failed to meet the percent limitation on gross_receipts derived from the use of social org's facilities or services by the general_public as required by public law your organization no tonger qualifies for exemption under sec_501 of the code as your non- member revenue exceeds the percentage allowed by law therefore your exempt status under sec_501 c of the internal_revenue_code should be revoked effective january 20xx should this revocation be upheld you are required to file form_1120 for all future periods whether or not you have taxable_income ‘department of the treasury - entemal revenue service form 886-adtev s-63 page -4-
